Citation Nr: 1134121	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bowel incontinence.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected depression.

3.  Entitlement to an initial compensable evaluation for service-connected urinary incontinence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active service from February 1974 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for service connection for bowel incontinence, and which granted service connection for depression, evaluated as 10 percent disabling, and for urinary incontinence, evaluated as noncompensable (0 percent disabling).  

The issues of entitlement to an initial evaluation in excess of 10 percent for service-connected depression, and entitlement to an initial compensable evaluation for service-connected urinary incontinence, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  In an unappealed January 2003 rating decision, the RO denied the Veteran's claim for service connection for bowel incontinence.

2.  Evidence received since the January 2003 RO decision which is neither cumulative nor redundant of evidence previously considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has not been submitted since the RO's January 2003 rating decision, and the Veteran's claim for service connection for bowel incontinence is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The Veteran asserts that she has submitted new and material evidence that is sufficient to reopen her claim for service connection for bowel incontinence.  She asserts that she has bowel incontinence that is secondary to her service-connected total abdominal hysterectomy with bilateral salpingo-oophorectomy.   

In January 2003, the RO denied a claim for service connection for bowel incontinence.  A timely notice of disagreement was received in January 2004, and in January 2005, the RO issued a statement of the case.  A substantive appeal (VA Form 9) was received, however, this substantive appeal was untimely, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

In June 2005, the Veteran filed to reopen the claim.  In May 2006, the RO reopened the claim, and denied it on the merits.  The Veteran has appealed.  

Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered on the merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The most recent and final denial of this claim was in January 2003.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).  

In May 2005, the Veteran filed her claim.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the United States Court of Appeals for Veterans Claims' (Court) decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Service connection is currently in effect for total abdominal hysterectomy with bilateral salpingo-oophorectomy, depression, and urinary incontinence.

As an initial matter, at the time of the RO's January 2003 rating decision, the Veteran did not assert, and there was no evidence to show, that her bowel incontinence was related to her service.  In this regard, the Veteran's service treatment reports do not show any relevant complaints, treatment or diagnoses.  Rather, the Veteran's claim was predicated on the argument that her bowel incontinence was related to her service-connected total abdominal hysterectomy, bilateral salpingo-oophorectomy.  

The post-service medical evidence consisted of non-VA reports, dated in 2001.  

A VA general medical examination report, dated in July 2002, showed that the Veteran reported a history of rectal urgency beginning in the early 1990's, which currently occurred a few times per month.  Her history was noted to include a total abdominal hysterectomy, bilateral salpingo-oophorectomy at age 23.  The impressions included status post total abdominal hysterectomy, bilateral salpingo-oophorectomy, with a report of rectal incontinence to be evaluated by a gynecological consultant.  

A VA gynecological examination report, dated in July 2002, showed that the Veteran reported a ten-year history of fecal incontinence.  Her history was noted to include a total abdominal hysterectomy, bilateral salpingo-oophorectomy in June 1976 (during service).  On examination, there was "what would subjectively be considered diminished rectal tone."  The final diagnoses included subjective incontinence of flatus and stool.  The examiner stated that, "Without a clear pathophysiologic reason and limited lab studies, I cannot objectively assess if these conditions are related to her prior hysterectomy."  The examiner further stated, "The onset of rectal incontinence would be quite unusual after hysterectomy for benign disease.  However, it cannot be completely ruled out without further studies."   

At the time of the RO's January 2003 rating decision, there was no competent and probative evidence to show that the Veteran's bowel incontinence was related to a service-connected disability.  

The evidence received since the RO's January 2003 rating decision includes a VA CT (computerized tomography) report for the pelvis, dated in April 2004, which contains an impression noting unremarkable post-surgical changes of the abdomen and pelvis.  

A VA examination report, dated in April 2006, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran's history was noted to include a vaginal delivery in 1971 (prior to service), and a total abdominal hysterectomy, bilateral salpingo-oophorectomy in June 1976 (during service).  The Veteran reported having bowel incontinence two times per month for the last ten years.  The examiner, A.O., Chief Gynecology, at the Cincinnati VA Medical Center (VAMC) stated, "The patient's bowel incontinence I believe is NOT related to the patient's service-connected hysterectomy.  Her bowel incontinence and its time course is more likely due to injuries sustained during childbirth than anything else."  

Private treatment reports from B.V.A., M.D., dated between 2007 and 2008, show that the Veteran received treatment for a number of disorders, to include complaints of irregular bowel movements and rectal incontinence.  The assessments noted "patient with no obvious incontinence on rectal manometry though she did have absent anal cutaneous reflex."  An August 2007 report notes that she had no rectal tone on examination, and that, "This may be a primary reason for rectal incontinence, however, also need to rule out any anatomical pathology prior to making the definitive diagnosis."  A July 2008 report contains an assessment noting rectal incontinence, and states, "Give that her rectal manometry did show absence of anocutaneous reflux, it is likely this is due to neurological pathology."  

Reports from the Wright-Patterson Air Force Base medical facility (88th Medical Group), dated between 2006 and 2008, include "problem lists" noting encopresis.  Reports, dated in August and September of 2007, contain assessments that included encopresis, and diabetes mellitus type 2.  The August 2007 report notes, "Concerning symptoms, however, do not feel this is 2ry (secondary) to cauda aquina or other spine disorder given lack of other neurologic findings.  Most likely resolt [sic] of pelvic floor dysfunction or diabetic neuropathy with decrease awareness."  The September 2007 notes, "Suspect diabetic neuropathy as etiology."  A February 2008 report shows that the examiner noted encopresis, and, "Given her GYN (gynecological) history, I have a high degree of suspicion that her symptoms may have resulted from a prior third-degree tear falling (presumably, "following") vaginal delivery."

This evidence, which was not of record at the time of the January 2003 decision, which is not cumulative, and which is "new" within the meaning of 38 C.F.R. § 3.156, is not material.  None of the submitted evidence includes competent evidence to show that the Veteran's bowel incontinence was caused or aggravated by a service-connected disability.  In this regard, the April 2006 VA opinion shows that the examiner concluded that the Veteran's bowel incontinence is not related to her service-connected total abdominal hysterectomy, bilateral salpingo-oophorectomy.  The examiner indicated that the Veteran's claims files had been reviewed, and the opinion is accompanied by a sufficiently detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further notes that the reports from Dr. B.V.A., and from the Wright-Patterson Air Force Base medical facility (88th Medical Group), collectively dated between 2006 and 2008, contain a number of notations indicating that the Veteran's bowel incontinence may be related to several conditions/disorders for which service connection is not currently in effect, specifically, a lack of rectal tone, pelvic floor dysfunction, diabetic neuropathy, and a pre-service childbirth.  Accordingly, the Board finds that the submitted evidence is not new and material and that it does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The claim is therefore not reopened.  

The only other pertinent evidence received since the January 2003 denial of the claim consists of written testimony from the Veteran.  Such testimony, as it relates to a causal connection between bowel incontinence and a service-connected disability, is duplicative and not new and material.  Hickson v. West, 11 Vet. App. 374 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108."); Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  The Board therefore finds that the submitted evidence is not both new and material and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The claim is therefore not reopened.  

Because the appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and material claims).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal decided herein have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for bowel incontinence is not reopened. 


REMAND

In May 2006, the RO granted service connection for depression, evaluated as 10 percent disabling, and for urinary incontinence, evaluated as noncompensable (0 percent disabling).  In each case, the RO assigned an effective date for service connection of June 27, 2005.  The Veteran has appealed the issues of entitlement to increased initial evaluations.  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

A review of the Veteran's representative's brief, received in July 2011, shows that it is argued that a remand is warranted for both of the higher initial rating claims because the most recent VA examination reports covering these disabilities are at least five years old, and in order to afford the Veteran examinations which more accurately assess the current extent of her symptoms.  In this regard, to the extent that the Veteran's representative has argued that a remand is warranted because of the age of the examination reports, this is not a basis for a remand.  See VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  However, the representative's argument appears to assert that the Veteran's symptoms have worsened since her VA examinations.  Caffrey; Snuffer.  In addition, the Board notes that the most recent VA psychiatric examination report is dated in April 2005, which is about two months prior to the effective date for service connection.  See 38 C.F.R. § 3.400.  In addition, the most recent VA genitourinary examination report is dated in April 2006, it was undertaken in association with a claim for service connection, and it does not contain well-documented findings useful for an analysis under the applicable diagnostic code.  See 38 C.F.R. § 4.115b, Diagnostic Code  7516 (2010).  Accordingly, on Remand, the Veteran should be afforded examinations for her service-connected urinary incontinence and depression.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all health care providers, VA and non-VA, who have treated her for psychiatric symptoms and urinary incontinence symptoms after August 2010 in the case of VA treatment and September 2008 in the case of non-VA treatment (i.e., after the most recent reports of record), in order to determine if relevant records exist that are not currently associated with the claims file.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records.

2.  After the development in the first paragraph of this Remand has been completed, or after a reasonable amount of time has passed without a response, schedule the Veteran for a VA examination to ascertain the current severity of her service-connected urinary incontinence.  The claims files must be made available to the examiner, and the examiner should state in the report that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of her urinary incontinence, including symptoms and resulting complications, should be indicated.  

3.  After the development in the first paragraph of this Remand has been completed, or after a reasonable amount of time has passed without a response, schedule the Veteran for an examination to ascertain the severity and manifestations of her service-connected depression.  The claims files must be made available to the examiner, and the examiner should state in the report that the Veteran's C-file has been reviewed in association with the examination.  All tests and studies deemed necessary should be accomplished.  The examiner should note all of the Veteran's complaints and report all clinical findings in detail.  The examiner should provide an opinion as to the level of the Veteran's current occupational and social impairment due to her psychiatric disability, the clinical findings underlying this determination, and a Global Assessment of Functioning score.   

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


